Title: To John Adams from John Neilson, 8 November 1797
From: Neilson, John
To: Adams, John



To the President of the United States. The Address of the Inhabitants of the City of New Brunswick and its Vicinity—Sir
New Brunswick 8 Novr. 1797


The Inhabitants of the City of New Brunswick and its vicinity, are highly gratified with this opportunity of expressing to you their Affectionate Esteem.—
Happy in a Government of Laws, and happy in the Administration of it under the great & good Washington, we could not but sincerely rejoice, when the voice of our Country, upon his retirement, gave us, for a Chief Majestrate, a person whose past services had endeared him to his Country, and whose political principles ensured him the Confidence of his fellow Citizens.
The sentiments, Sir, which you have disclosed respecting the duties of the United States, in regard to their foreign relations, while they meet with our unequivocal approbation, are, at the same time, a happy presage that the measures which you are pursuing will terminate in the security of our peace, and in the preservation of the honor and dignity of our national Character—
We have heard, Sir, the voice of faction, and we have abhorred it—We have seen the progress of foreign influence, and we have lamented its pernicious effects—Religion, Morality and Patriotism have had much to fear—But we indulge the pleasing hope, that he who sways the Sceptre of universal nature has not destined the people of this happy Country to work out their own destruction—
With us, As Jerseymen and Citizens of the United States, we are prompted to declare that a love of order and good Government, a sacred regard to moral rectitude, and the same Amor Patrice which so indignantly recoiled at the Idea of foreign domination, still remain undiminished—
May it, Sir, be your happy Lot to see that the people of this Country will rally under no other standard but their own, in support of their Constitution and in defence of the Laws of their Country—
May your administration of our Government be long and prosperous, and when it shall please the great ruler of the Universe to summon you into a more exalted seat in the regions of Eternal bliss, may you retiring, bid adieu to your grateful Country by the pleasing appellation of, happy People.
John NeilsonJohn BayardAnthy: W: WhiteLewis DunhamBy order & in behalf of the Inhabitants of the City of New BrunswickFred. FrelinghuysenArchibald MercerIn behalf of the Inhabitants of the Vicinity of New Brunswick—